internal_revenue_service number release date uil date cc tege eoeg et2 cor-116337-00 dear this relates to your letter dated date regarding the treatment of part-time employees of a state_or_local_government entity as qualified participants in a retirement_system for purposes of the federal_insurance_contributions_act fica specifically you asked the following questions whether a retirement_system maintained by a state_or_local_government entity may be completely funded through employee contributions whether a retirement_system maintained by a state_or_local_government entity must provide earnings at an interest rate that equals or exceeds the applicable_federal_rate and whether a retirement_system maintained by a state_or_local_government entity may immediately distribute an employee’s benefit upon the employee’s separation_from_service without the consent of the employee the rules for determining whether part-time employees of a state_or_local_government entity constitute qualified participants in a retirement_system for purposes of fica are discussed below this discussion is generic in nature and does not attempt to apply the general rules to your specific facts pursuant to these rules a defined contribution retirement_system maintained by a state_or_local_government entity may be completely funded through employee contributions equal to of the employee’s compensation additionally a defined contribution retirement_system maintained by a state_or_local_government entity is not required to provide earnings at an interest rate that equals or exceeds the applicable_federal_rate finally a retirement_system maintained by a state_or_local_government entity may immediately distribute an employee’s benefit upon the employee’s separation_from_service if the present_value of the benefit does not exceed dollar_figure legislative background prior to the enactment of the omnibus budget reconciliation act of obra service as an employee for a state_or_local_government entity was generally not treated as employment for fica tax purposes wages paid to such an employee were not subject_to fica tax unless there was an agreement under sec_218 of the social_security act in effect between the state and the secretary of health and human services covering the employee’s service obra amended prior_law by adding a new sec_3121 to the internal_revenue_code sec_3121 expanded the definition of employment for fica tax purposes to include service performed after date as an employee for a state_or_local_government entity unless the employee is a member of a retirement_system of such entity consequently with the enactment of sec_3121 and the corresponding provisions of the social_security act the congress ensured that service by employees of state and local_government entities would be covered either under social_security or under a public_retirement_system providing meaningful benefits an employee of a state_or_local_government entity is generally treated as a member of a retirement_system of that entity if he or she participates in a system providing retirement benefits that are comparable to the benefits he or she would have received under social_security in the case of part-time seasonal and temporary employees this minimum retirement benefit is required to be nonforfeitable as discussed below an employee is not a member of a retirement_system at the time service is performed unless he or she is a qualified_participant in a retirement_system as those terms are defined in sec_31_3121_b_7_-2 of the employment_tax regulations definition of retirement_system for service in the employ of a state_or_local_government entity to qualify for the exception from employment under sec_3121 the employee must be a member of a retirement_system that provides at least a minimum level of retirement benefits to that employee to meet this minimum retirement benefit requirement a pension annuity retirement or similar fund or system must provide a retirement benefit to the employee that is comparable to the benefit provided under the old-age portion of the old-age survivor and disability insurance program of social_security whether a retirement_system meets this requirement is generally determined under the facts and circumstances of each case and on an individual-by-individual basis while the definition of retirement_system is limited in order to carry out the purposes of sec_3121 and of the corresponding provisions of the social_security act the legal form of the system is generally not determinative thus the fact that a retirement_system is not a qualified_plan under the code is not relevant obra made a similar change to corresponding provisions of the social_security act additionally benefits provided through employee contributions are taken into account to the same extent as benefits provided through employer contributions consequently a plan may be treated as a retirement_system even if it is completely funded through employee contributions a defined contribution retirement_system maintained by a state_or_local_government entity meets the minimum retirement benefit requirement of sec_3121 if allocations to an employee’s account not including earnings for a period are at least percent of the employee’s compensation_for service during that period the period used to determine whether the defined contribution retirement_system meets the minimum retirement benefit requirement need not remain the same from day to day as long as the period begins on or after the beginning of the plan_year and ends on the date with respect to which the determination is being made a defined contribution retirement_system does not satisfy the minimum retirement benefit requirement unless the employee’s account is credited with earnings at a rate that is reasonable under all the facts and circumstances or the employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings on the trust fund whether the interest rate with which an employee’s account is credited is reasonable is determined after reducing the rate to adjust for the payment of any administrative expenses pursuant to section dollar_figure of the the must establish a_trust or custodial_account for the exclusive benefit of participants and their beneficiaries additionally all amounts of compensation deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights must be held in the trust or custodial_account finally the custodian of any custodian account created pursuant to the plan must be a bank or a nonbank trustee in accordance with applicable provisions of the internal_revenue_code as discussed above if employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with the actual earnings on the trust fund the applicable_interest_rate requirements will be satisfied regardless of the actual rate of earnings on the account definition of qualified_participant an employee is treated as a member of a retirement_system only if he or she actually participates in the system and actually receives an allocation sufficient to satisfy the minimum retirement benefit requirement percent of the employee’s compensation allocations that are conditioned on the satisfaction of service employee election or other requirements are not taken into account for this purpose unless and until the employee has satisfied those requirements whether an employee is a qualified_participant in a defined contribution retirement_system is determined as services are performed an employee is a qualified_participant in a defined contribution retirement_system with respect to services performed on a given day if on that day he or she has satisfied all conditions for receiving an allocation to an account that meets the minimum retirement benefit requirement during any period ending on that day and beginning on or after the beginning of the plan_year thus the period used to determine whether an employee is a qualified_participant on a given day may begin on any day after the beginning of the plan_year and may end on any subsequent day within the same plan_year consequently if the level of contributions during a specified period within the plan_year meets the minimum retirement benefit requirement with respect to compensation during that period the employee is treated as a qualified_participant during that period notwithstanding the fact that the employee may not be treated as a qualified_participant during other periods within the same plan_year a part-time seasonal or temporary employee is generally not a qualified_participant on a given day unless any benefit relied upon to meet the minimum retirement benefit requirement is 100-percent nonforfeitable on that day a part-time seasonal or temporary employee’s benefit under a retirement_system is considered nonforfeitable on a given day if on that day the employee is unconditionally entitled under the retirement_system to a single-sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant’s_compensation for all periods of credited service taken into account in determining whether the employee’s benefit under the retirement_system meets the minimum retirement benefit requirement additionally the participant must be entitled to interest on the distributable_amount through the date of distribution at a rate satisfying the reasonable interest rate requirements a distribution is considered available on account of separation_from_service if it is available when an employee retires or reaches normal_retirement_age after separation_from_service thus there is no requirement that the distribution occur at the time the employee separates from service a benefit does not fail to be nonforfeitable however solely because it can be immediately distributed upon separation of service without the consent of the employee if the present_value of the benefit does not exceed dollar_figure thus a system may retain the right to cash-out the benefit of a part-time seasonal or temporary employee in certain circumstances without the consent of the employee and may still meet the nonforfeitable benefit requirement transition_rules a defined contribution retirement_system maintained by a state political_subdivision or instrumentality thereof on date met the minimum retirement benefit requirement for any plan_year beginning before date if mandatory allocations to an employee’s account not including earnings for a period were at least percent rather than percent of the employee’s compensation_for service during that period this transition rule was only available with respect to an employee who was actually covered under the system on date and to an employee who became a participant after date if he or she was employed in a position that had been covered under the retirement_system on date without regard to whether such coverage was mandatory or elective additionally this transition rule was not available with respect to a part-time seasonal or temporary employee unless the mandatory allocation was 100-percent nonforfeitable under a special transition rule an employee could have been treated as a qualified_participant in a retirement_system on a given day during the period july through date if it would have been reasonable on that day to believe that he or she would be a qualified_participant by date taking into account only service and compensation on or after such date in making this determination it would have been reasonable to assume that the terms of a plan would be changed or that a new retirement_system would be established by the end of calendar_year as long as affirmative steps had been taken to accomplish this result we hope this discussion of the rules for determining whether part-time employees of a state_or_local_government entity constitute qualified participants in a retirement_system for purposes of fica is helpful to you please telephone me at with any additional questions you may have or if i may be of further assistance to you in any way sincerely jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
